DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, Lines 1 & 2, “the force” should be --a force--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an upper stop” (Claim 1; Para. [0014]) and “an upper stop” (Claim 1; Para. [0014]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, & 10 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Headley et al (9003950).
	Headley et al disclose a pneumatic motor (1) for a feed pump (120), comprising a motor cylinder (615); a motor piston (620) which is movably arranged in the motor cylinder and to which compressed air can be applied; a valve unit (215, 380) fluidly connected to a source of compressed air (145), the compressed air providing for a downward movement of the motor piston when the valve unit is in a first valve position and providing for an upward movement of the motor piston in the motor cylinder in a second valve position; an upper stop (525, 485, Fig. 8) for the valve unit, by which the valve unit is switched from the second valve position to the first valve position and the upward movement of the motor piston is changed to the downward movement; a lower stop (525, 485, Fig. 6) for the valve unit, by which the valve unit is switched from the first valve position to the second valve position, and the downward movement of the motor piston is changed to the upward movement; and an active stroke-switching system (360), comprising a switching cylinder (487) and a switching piston (485) that is movably arranged in the switching cylinder and is coupled to the valve unit.  Wherein a movement axis of the switching piston coincides with a movement axis of the motor piston (e.g. Fig. 10); the active stroke-switching system comprises a .  

Claims 1-3 & 7-10 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Miller (GB 1161696).
	Miller discloses a pneumatic motor (e.g. Fig. 2) for a feed pump (P), comprising a motor cylinder (1); a motor piston (3) which is movably arranged in the motor cylinder and to which compressed air can be applied; a valve unit (8) fluidly connected to a source of compressed air (not shown), the compressed air providing for a downward movement of the motor piston when the valve unit is in a first valve position and providing for an upward movement of the motor piston in the motor cylinder in a second valve position; an upper stop (20, 21) for the valve unit, by which the valve unit is switched from the second valve position to the first valve position and the upward movement of the motor piston is changed to the downward movement; a lower stop (21, 23) for the valve unit, by which the valve unit is switched from the first valve position to the second valve position, and the downward movement of the motor piston is changed to the upward movement; and an active stroke-switching system (~16), comprising a switching cylinder (16) and a switching piston (18) that is movably arranged in the switching cylinder and is coupled to the valve unit.  Wherein a movement axis of the switching piston coincides with a movement axis of the motor .  

Claims 1, 2, 5-6, & 10 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Hartley et al (5505593).
	Hartley et al disclose a pneumatic motor (e.g. Fig. 2) for a feed pump (not shown), comprising a motor cylinder (13); a motor piston (19, 21) which is movably arranged in the motor cylinder and to which compressed air can be applied; a valve unit (43) fluidly connected to a source of compressed air (45), the compressed air providing for a downward movement of the motor piston when the valve unit is in a first valve position and providing for an upward movement of the motor piston in the motor cylinder in a second valve position; an upper stop (e.g. 99) for the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on form PTO-892 are cited for their demonstration of the state of the art and relevance to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
January 25, 2022